Citation Nr: 0817880	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  99-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 60 percent for 
paranoid schizophrenia.  



REPRESENTATION

Appellant represented by:	John F. Cameron, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1982 to April 1983.
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  More recently, the case was remanded to the Board by 
the United States Court of Appeals for Veterans Claims 
(Court) through a memorandum decision dated in October 2007.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed an original claim for disability 
compensation for paranoid schizophrenia in April 1984.  The 
RO denied that claim in October 1984, and the decision was 
confirmed by the Board in October 1985.  A motion for 
reconsideration was denied by the Board in October 1986.  

In February 1997, the veteran filed a request to reopen the 
claim.  The RO denied that request because new and material 
evidence had not been submitted, and the Board affirmed the 
decision on appeal.  Subsequently, however, in March 2001, 
the decision was vacated by the Court, and the case was 
remanded for readjudication in accordance with the newly 
enacted Veterans Claims Assistance Act of 2000.  In September 
2002, the Board reopened the claim and granted service 
connection, finding that schizophrenia pre-existed service 
but was aggravated by service.  The RO later assigned a 40 
percent disability rating effective from February 1997.  That 
rating was based on meeting the criteria for a 50 percent 
rating, with reduction to 40 percent to account for the pre-
service severity of his mental illness.  The veteran appealed 
the 40 percent rating, and in July 2004, the Board awarded 
the appellant a 60 percent rating (70 percent minus 10 
percent to account for severity before service).  

In October 2004, the veteran filed two motions before the 
Board: (1) a motion to revise the October 1986 decision on 
the basis of clear and unmistakable error; and (2) a motion 
for reconsideration of the July 2004 decision which granted 
the 60 percent rating.  In June 2005, the Board granted the 
former motion, finding that the evidence of record in October 
1986 did not rebut the first element of the presumption of 
soundness, i.e., it did not demonstrate that the appellant's 
schizophrenia pre-existed service.  Accordingly, the Board 
reversed the October 1986 decision denying service 
connection.  Subsequently, in September 2005, the Board 
vacated the portion of the July 2004 decision denying an 
effective date earlier than February 1997.  The following 
month, the Board awarded the appellant an effective date of 
April 1984.

In the Order dated in October 2007, the Court vacated the 
Board's July 2004 decision (which had assigned a 60 percent 
rating), and remanded the case to the Board for further 
adjudication.  The Court held that the original Board docket 
number should be reassigned on this matter.  The decision 
also concluded that the Board's decision did not contain 
adequate reasons and bases.  The Court noted that the 
Secretary had conceded the reasons and bases had been 
inadequate.  In the Secretary's brief it had been stated that 
the matter must be remanded for reasons and bases addressing 
the impact of the June 2005 Board CUE decision (which had 
found that there was insufficient evidence as of October 1986 
to conclude that the psychiatric disorder pre-existed 
service) and for a consideration of the evidence and initial 
findings of fact relating to the period before February 1997.  
The Secretary noted that because the Board had found that the 
evidence as of 1986 had not shown schizophrenia to pre-exist 
service, the factual basis upon which the appellant's 70 
percent rating for schizophrenia had been reduced to 60 
percent was potentially no longer applicable.   

The case has now been returned to the Board for action in 
accordance with the Court's order.  The Board notes that in a 
rating decision of November 2005, the RO noted that the Board 
had granted an earlier effective date for service connection 
for schizophrenia, and the RO then extended the 60 percent 
rating back to April 30, 1984.

In reviewing the foregoing decision, however, the Board notes 
that the decision does not contain any indication that the RO 
considered any evidence regarding the severity of the 
disorder during the earlier period.  In addition, additional 
evidence has been added to the file which pertains to that 
initial rating, but which apparently was not considered by 
the RO.  In this regard, the Board notes that the veteran's 
attorney has presented a medical statement from Fernando 
Lopez, M.D, dated in October 2004 which contains an opinion 
regarding the severity of the disorder during that earlier 
period of time.  Such evidence must be considered by the RO 
in the first instance.  Moreover, the rating for that earlier 
period has not been the subject of a statement of the case.  

Finally, it does not appear that the decision which extended 
the 60 percent rating earlier considered whether, in light of 
the Board's finding of CUE in a prior decision of 1986 (which 
found that the schizophrenia did not pre-exist service), the 
factual basis upon which the appellant's 70 percent rating 
for schizophrenia had been reduced to 60 percent is 
potentially no longer applicable.   The Board notes, however, 
that in making such an assessment, the RO should consider all 
evidence added to the record since 1986, to include multiple 
pre-service records reflecting treatment for schizophrenia.  
For example, a private treatment record dated in March 1981 
reflects a diagnosis of schizophrenia with the highest level 
of functioning in that past year being "poor."  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he supply authorization 
forms for any post service treatment 
records which have not previously been 
obtained.  Thereafter, the RO should make 
appropriate efforts to obtain any 
relevant evidence

2.  Upon completion of any development of 
evidence, the RO should readjudicate the 
claim for a higher initial rating.  The 
readjudication should consider the 
appropriate rating for the schizophrenia 
from the effective date of service 
connection up to the present date.  The 
readjudication should consider whether, 
in light of the finding by the Board that 
the evidence of record as of 1986 showed 
that schizophrenia did not pre-exist 
service, the factual basis upon which the 
appellant's 70 percent rating for 
schizophrenia had been reduced to 60 
percent is potentially no longer 
applicable.  In making this 
determination, however, the RO should 
take into consideration all pre-service 
records which have now been added to the 
file, such as a private treatment records 
from before service which shows treatment 
for chronic paranoid type schizophrenia.  
In addition, the readjudication should 
consider the applicability of staged 
ratings.  For the period of time prior to 
November 7, 1996, the RO should apply the 
"old" psychiatric rating criteria.  

3.  Thereafter, if the benefits sought 
on appeal are not granted, the RO should 
issue a supplemental statement of the 
case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



